January 25, 2018




      2-~-01-110-100-000-000 SP005

REGINA M DRISKILL
3123 JOYCE AVE
KNOXVILLE TN 37921-6611




                                                                        Loan Number. 3006035640

Dear keg1na ivt ousidlt:

At Regions Mortgage, we understand th'3t everyone faces hardships in rife and sometimes may need special
assistance to meet their obligations. We care about you as a customer and want to help duling difficult
times.
If you received a bankruptcy discharge associated With this loan, this letter is being provided for
informational purposes only and is not an attempt to collect, recover or offset any discharged debt previously
incurred on this loan.
I am wrifi!l!I to let you know that I am your single point of contact as we work.to assist you in finding a
resolution for your loan referenced above. You can reach me directly by calling 1-800-748-9498. ext.
 9022. If I am not available, you may leave a voicemail, or transfer to one ofmy team members for
immediate assistance. I am committed to providing you With the best possible customer care and one-on-one
personalized service as we work together on a solution to your financial situation.
 Whether your challenges are temporary or long term, the sooner you contact me, the more quickly we can
 determine whether you qualify for assisrance and then help find the light option for your individual
 circumstances. If you need help, the following options may be possible, subject to lender approval.
     •   Modify your loan terms With us
     •   Payment forbearance temporalily gives you more time to pay your monthly payment
     •   If you are not able to continue paying your mortgage, your best option may be to find more
         affordable housing. As an allerr.ative to foreclosure, you may be able to sell your home and                          use the
         proceeds to pay off your currer.t loan.
 In addition, you may want to consider contacting other servicers of any other mortgage loans secured by the
 same property to discuss available loss mitigation options.
 Call iis-today to learn more about your options and instructions for how to apply. The longer you wait, or the
 further you fall behind on your payments. the han:ler it will be to find a solution. Should you have any
 questions, please feel free to contact m,a directly at the number above. Our offices are open Monday through
 Thursday between 7:30 a.m. and 8:00 J'.m. Central nme. Friday 7:30 a.m. to 6:00 p.m. and Saturdays 8:00
 a.m. to 12:00 noon. You may also apply online for mortgage assistance at www regionsmortgage.com. or
 contact us in writing at the following address: Regions Mortgage, 215 Forrest Street, Hattiesburg, MS 39401.
 For help exploling your options, the Fed~ral government provides contact information for
 housing counselors, which you can acc,:,ss by contacting the Department of Housing and Urban
 Development at www.hud.gov/offi~ cfm or by calfing 800-569-4287.                                                  .;   .   PLAINTIFF'S
 As always, thank you for choosing Regions. I look forward to speaking with you soon.                              i          EXHIBIT
                                                                                                                   •
                                                                                                                                          .




 Sincerely,                                                                                                        i
                                                                                                                   •          2.Cl
 ~~
 Regions Mortgage
        E-Y• ·,cAddressb lnfamaliooAefJ             I aadfmlrRes-•Mil@ P.O.Bal:Wl,lh!F l g,IIS3!Mll:Hl110
Case 3:18-cv-00102-JRG-DCP
        "llegiofls B;o 411.a lle!;IJm lblgageDocument    37-29 Filed 09/18/19
                                              IIDJbea rebtcolleclD".....-~             Page 1 maybe
                                                                           lair. llisrmmncaliln of 1 PageID #: 175
                deemed :m al!Empl!D coleel:a till!, amaiy ilfol11ialili• ublailed ad! be used flrlhat puJ111Se."
              On:e enroled, loan infmnalim is available 24 llus a day, 7 days a week at-.regollillD!gagDJD
                                        '1leonF. llortrranE! s: =-a s:.-.a 1-1n1ann, __,..., •
